     Case 2:18-cv-00149-JAM-DMC Document 36 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE NATHAN TAYLOR,                                   No. 2:18-CV-0149-JAM-DMC-P
12                          Plaintiff,
13            v.                                           ORDER
14    J. MA, et al.,
15                          Defendants.
16

17                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Defendant’s second request to modify the Court’s

19   scheduling order and extend time to file a dispositive motion. ECF No. 35. The Court previously

20   extended the discovery deadline until September 30, 2020. ECF No. 29. Dispositive motions, due

21   90 days after close of discovery, would thus be due December 29, 2020. Id. For good cause

22   shown, the Court grants Defendant’s motion. Dispositive motions shall be filed on or before

23   March 1, 2021.

24                     IT IS SO ORDERED.

25                     Dated: December 30, 2020
                                                               ____________________________________
26                                                             DENNIS M. COTA
27                                                             UNITED STATES MAGISTRATE JUDGE

28
                                                           1
